EXECUTION COPY AGREEMENT AND PLAN OF MERGER dated as of January 7, 2008 by and among MUTUALFIRST FINANCIAL, INC. MUTUALFIRST ACQUISITION CORP. and MFB CORP. TABLE OF CONTENTS Page RECITALS 1 ARTICLE I CERTAIN DEFINITIONS 2 1.1 Certain Definitions 2 ARTICLE II THE TRANSACTIONS 9 2.1 The Merger 9 2.2 Bank Merger 10 2.3 Effective Date 10 2.4 Reservation of Right to Revise Transactions 11 ARTICLE III CONVERSION OF SHARES 11 3.1 Conversionof MFB Common Stock; Merger Consideration 11 3.2 Election Procedures 12 3.3 Delivery of Aggregate Merger Consideration to Exchange Agent; Payment of Merger Consideration Relating to Certificates Surrendered at or Prior to the Election Deadline 14 3.4 Exchange and Other Procedures Relating to Certificates Surrendered after the Election Deadling 15 3.5 Return of Exchange Fund 16 3.6 Withholding 16 ARTICLE IV ACTIONS PENDING TRANSACTION 17 4.1 Forbearances of MFB and its Subsidiaries 17 4.2 Forbearances of MutualFirst and its Subsidiaries 20 ARTICLE V REPRESENTATIONS AND WARRANTIES OF MFB 21 5.1 Standard 21 5.2 Capitalization 22 5.3 Organization, Standing and Authority of MFB 23 5.4 MFB Subsidiaries 23 5.5 Authorized and Effective Agreement 23 5.6 Securities Documents and Regulatory Reports 24 5.7 Material Adverse Effect 25 5.8 Environmental Matters 25 5.9 Tax Matters 26 5.10 Legal Proceedings 26 i TABLE OF CONTENTS Page 5.11 Compliance with Laws 27 5.12 Employee Benefit Plan 27 5.13 Certain Contracts 28 5.14 Brokers and Finders 29 5.15 Insurance 29 5.16 Properties 29 5.17 Labor 30 5.18 Allowance for Loan Losses 30 5.19 Transactions with Insiders 30 5.20 Fairness Opinion 30 5.21 No Undisclosed Liabilities 30 5.22 Indemnification 30 5.23 Loan Portfolio 31 5.24 Investment Portfolio 31 5.25 Books and Records 31 5.26 Defaults 32 5.27 Intellectual Property 32 5.28 Risk Management Instruments 32 5.29 Trust Administration 32 5.30 Internal Controls 33 5.31 Takeover Laws 33 5.32 Representations Not Misleading 33 ARTICLE VI REPRESENTATIONS AND WARRANTIES OF MUTUALFIRST 33 6.1 Standard 33 6.2 Capitalization 34 6.3 Organization, Standing and Authority of MutualFirst 34 6.4 MutualFirst Subsidiaries 34 6.5 Authorized and Effective Agreement 34 6.6 Securities Documents and regulatory Reports 35 6.7 Material Adverse Effect 36 6.8 Environmental Matters 36 6.9 Tax Matters 37 6.10 Legal Proceedings 37 6.11 Compliance with Laws 37 6.12 Employee Benefit Plans 38 6.13 Brokersr and Finders 38 6.14 Insurance 39 6.15 Properties 39 6.16 Labor 39 6.17 Allowance for Loan Losses 39 6.18 Transactions nwith Insiders 39 ii TABLE OF CONTENTS Page 6.19 Fairness Opinion 40 6.20 No Undisclosed Liabilities 40 6.21 Indemnification 40 6.22 Loan Portfolio 40 6.23 Investment Portfolio 41 6.24 Books and Records 41 6.25 Defaults 41 6.26 Intellectual Property 41 6.27 Risk Management Instruments 41 6.28 Trust Administration 42 6.29 Internal Controls 42 6.30 Takeover Laws 42 6.31 Representations Not Misleading 42 5.24 Investment Portfolio 31 5.25 Books and Records 31 5.26 Defaults 32 5.27 Intellectual Property 32 5.28 Risk Management Instruments 32 5.29 Trust Administration 32 5.30 Internal Controls 33 5.31 Takeover Laws 33 5.32 Representations Not Misleading 33 ARTICLE VII COVENANTS 42 7.1 Reasonable Best Efforts 42 7.2 MFB Shareholder Approval 43 7.3 MutualFirst Shareholder Approval 44 7.4 Registration Statement and Joint Proxy Statement 44 7.5 Access; Information 45 7.6 Alternative Proposal 46 7.7 Press Releases 47 7.8 Takeover Laws 47 7.9 Conforming Entries 47 7.10 Systems Integration 48 7.11 Listing 48 7.12 Reegulatory Applications 48 7.13 Current Information and Attendance at Board Meetings 49 7.14 Officers' and Directors' Insurance; Indemnification 49 7.15 Benefit Plans 51 7.16 MFB Stock Options 53 7.17 Notification of Certain Matters 53 7.18 Litigation Matters 54 7.19 Section 16(b) Exemption 54 7.20 Reservation of Shares 54 7.21 Expansion of MutualFirst Board and MFSB Board 54 7.22 Supplemental Indenture 54 ARTICLE VIII CONDITIONS PRECEDENT 55 8.1 Conditions Precedent - Parties 55 8.2 Conditions Precedent - MFB 56 iii TABLE OF CONTENTS Page 8.3 Conditions Precedent - MutualFirst 56 ARTICLE IX TERMINATION, WAIVER AND AMENDMENT 57 9.1 Termination 57 9.2 Effect of Termination 59 9.3 Survival or Non-Survival of Representations, Warranties and Covenants 59 9.4 Waiver 59 9.5 Amendment or Supplement 60 9.6 Termination Fee 60 9.7 Relief for Willful Breach; Specific Performance 61 ARTICLE X MISCELLANEOUS 61 10.1 Expenses 61 10.2 Entire Agreement 61 10.3 No Assignment 61 10.4 Notices 61 10.5 Interpretation 62 10.6 Counterparts 62 10.7 Governing Law 62 10.8 Severability 63 iv EXHIBITS Exhibit A Form of MFB Voting Agreement Exhibit B Form of MutualFirst Voting Agreement Exhibit C Employment Agreement for Charles J. Viater AGREEMENT AND PLAN OF MERGER This AGREEMENT AND PLAN OF MERGER (this “Agreement”) is dated as of January 7, 2008, by and between MutualFirst Financial, Inc., a Maryland corporation (“MutualFirst”), MutualFirst Acquisition Corp., a newly formed Indiana corporation and wholly owned subsidiary of MutualFirst (“Acquisition Corp.”) and MFB Corp., an Indiana corporation (“MFB”). RECITALS WHEREAS, the Board of Directors of each of MutualFirst, Acquisition Corp. and MFB (i)has determined that this Agreement and the business combination and related transactions contemplated hereby are in the best interests of their respective companies and shareholders and (ii)has determined that this Agreement and the transactions contemplated hereby are consistent with and in furtherance of their respective business strategies, and (iii)has adopted a resolution approving this Agreement and declaring its advisability; WHEREAS, in accordance with the terms of this Agreement, MFB will merge with and into Acquisition Corp. (the “Merger”), and immediately thereafter MFB Financial, a federally chartered savings bank and wholly owned subsidiary of MFB (“MFB Financial”), will be merged (the “Bank Merger”) with and into Mutual Federal Savings Bank, a federally chartered savings bank and wholly owned subsidiary of MutualFirst (“MFSB”); WHEREAS, as a condition to the willingness of MutualFirst to enter into this Agreement, each of the directors of MFB has entered into a Voting Agreement, substantially in the form of ExhibitA hereto, dated as of the date hereof, with MutualFirst (each an “MFB Voting Agreement”), pursuant to which each such person has agreed, among other things, to vote all shares of common stock of MFB owned by such person in favor of the approval of this Agreement and the transactions contemplated hereby, upon the terms and subject to the conditions set forth in such MFB Voting Agreement; WHEREAS, as a condition to the willingness of MFB to enter into this Agreement, each of the directors of MutualFirst has entered into a Voting Agreement, substantially in the form of ExhibitB hereto, dated as of the date hereof, with MFB (each a “MutualFirst Voting Agreement”), pursuant to which each such director has agreed, among other things, to vote all shares of common stock of MutualFirst owned by such person in favor of the approval of the issuance of MutualFirst common stock as contemplated by this Agreement, upon the terms and subject to the conditions set forth in such MutualFirst Voting Agreement; WHEREAS, the parties intend the Merger to qualify as a reorganization within the meaning of Section368(a) of the Internal Revenue Code of 1986, as amended (the “Code”), and that this Agreement be and is hereby adopted as a “plan of reorganization” as such term is used in Sections354 and 361 of the Code; and WHEREAS, the parties desire to make certain covenants, representations, warranties, and agreements in connection with the business transactions described in this Agreement and to prescribe certain conditions thereto. NOW, THEREFORE, in consideration of the mutual covenants, representations, warranties and agreements herein contained, and of other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: ARTICLEI CERTAIN DEFINITIONS 1.1 Certain Definitions. The following terms are used in this Agreement with the meanings set forth below: “Acquisition Corp.” has the meaning set forth in the preamble to this Agreement. “Additional Consideration” has the meaning set forth in Section9.1(i)(2). “Agent” has the meaning set forth in Section3.2(b). “Aggregate Merger Consideration” has the meaning set forth in Section 3.1(d). “Agreement” means this Agreement, as amended or modified from time to time in accordance with Section9.5. “Alternative Proposal” means any proposal to engage in, or a public announcement to engage in, or a filing with any Governmental Authority with respect to, any merger or consolidation with, purchase or lease of substantially all assets of, purchase of securities representing 20% or more of the voting power of, or any similar transaction involving, MFB or MFB Financial, but specifically excluding the transactions contemplated by this Agreement. “Articles of Merger” has the meaning set forth in Section 2.1(b) “Assumed Option” has the meaning set forth in Section7.16. “Bank Merger” has the meaning set forth in the Recitals to this Agreement. “Cash Consideration” has the meaning set forth in Section3.1(c)(1). “Cash Election” has the meaning set forth in Section3.1(c)(1). “Cash Election Shares” has the meaning set forth in Section3.2(a). “Certificates” means certificates evidencing shares of MFB Common Stock. “Change in Recommendation” has the meaning set forth in Section7.2(a). “Claim” has the meaning set forth in Section 7.14(b). “COBRA” has the meaning set forth in Section7.15(c). “Code” has the meaning set forth in the Recitals to this Agreement. 2 “Competing Acquisition Agreement” has the meaning set forth in Section7.2(c). “Continuing Employees” has the meaning set forth in Section7.15(b). “CRA” means the Community Reinvestment Act. “Defined Benefit Plan” means any qualified pension plan constituting a defined benefit plan within the meaning of Section3(35) of ERISA. “DOJ” means the United States Department of Justice. “Effective Date” has the meaning set forth in Section2.3. “Effective Time” has the meaning set forth in Section2.1(b). “Election Deadline” has the meaning set forth in Section3.2(c). “Election Form” has the meaning set forth in Section3.2(b). “Environmental Claim” means any written notice from any Governmental Authority or third party alleging potential liability (including potential liability for investigatory costs, cleanup costs, governmental response costs, natural resources, damages, property damages, personal injuries or penalties) arising out of, based on, or resulting from the presence, or release into the environment, of any Materials of Environmental Concern. “Environmental Laws” means any federal, state or local law, statute, ordinance, rule, regulation, code, license, permit, authorization, approval, consent, order, judgment, decree, injunction or agreement with any Governmental Authority relating to (a)the protection, preservation or restoration of the environment (including air, water vapor, surface water, groundwater, drinking water supply, surface soil, subsurface soil, plant and animal life or any other natural resource), and/or (b)the use, storage, recycling, treatment, generation, transportation, processing, handling, labeling, production, release or disposal of Materials of Environmental Concern.The term Environmental Law includes (i)the Comprehensive Environmental Response, Compensation and Liability Act, as amended, 42 U.S.C. §9601, et seq; the Resource Conservation and Recovery Act, as amended, 42 U.S.C. §6901, et seq; the Clean Air Act, as amended, 42 U.S.C. §7401, et seq; the Federal Water Pollution Control Act, as amended, 33 U.S.C. §1251, et seq; the Toxic Substances Control Act, as amended, 15 U.S.C. §9601, et seq; the Emergency Planning and Community Right to Know Act, 42 U.S.C. §1101, et seq; the Safe Drinking Water Act, 42 U.S.C. §300f, et seq; and all comparable state and local laws, and (ii)any common law (including common law that may impose strict liability) that may impose liability or obligations for injuries or damages due to, or threatened as a result of, the presence of or exposure to any Materials of Environmental Concern. “Environmental Studies” has the meaning set forth in Section7.5(a). “ERISA” means the Employee Retirement Income Security Act of 1974, as amended. “ESOP” means a qualified employee stock ownership plan. 3 “Exchange Act” means the Securities Exchange Act of 1934, as amended, and the rules and regulations thereunder. “Exchange Agent” means such financial institution mutually agreed upon by the Parties. “Exchange Fund” has the meaning set forth in Section3.3. “Exchange Ratio” has the meaning set forth in Section3.1(c)(2). “Expert’s Opinion” has the meaning set forth in Section7.5(a). “FDIC” means the Federal Deposit Insurance Corporation. “FHLB” means the Federal Home Loan Bank of Indianapolis. “Final MutualFirst Share Value” means the arithmetic average of the closing sales prices of MutualFirst Common Stock reported on the Nasdaq for the five consecutive trading days immediately preceding but not including the trading day prior to the Effective Date. “FINRA” means the Financial Industry Regulatory Authority or any successor thereto. “GAAP” means generally accepted accounting principles. “Governmental Authority” means any court, administrative agency or commission or other federal, state or local governmental authority or instrumentality. “IBCL” means the Indiana Business Corporation Law “include,” “includes” and “including” shall be deemed to be followed by the phrase “without limitation”. “Independent Expert” has the meaning set forth in Section7.5(a). “Indiana Secretary” means the Secretary of State of the State of Indiana. “Insurance Amount” has the meaning set forth in Section7.14(a). “Intellectual Property” has the meaning set forth in Section5.27. “IRS” means the Internal Revenue Service. “Joint Proxy Statement-Prospectus” has the meaning set forth in Section7.4(a). “Knowledge” as used with respect to a Person (including references to such Person being aware of a particular matter) means those facts that are actually known by any executive officer or director of such Person, and includes any facts, matters or circumstances set forth in any written notice from any Governmental Authority or any other material written notice received by that Person. 4 “Lien” means any mortgage, pledge, security interest, lien or encumbrance. “Material Adverse Effect” means, with respect to a Party, any effect that (i)is material and adverse to the financial position, results of operations, business, or operations of a Party and its Subsidiaries taken as a whole or (ii)would materially impair the ability of a Party to perform its obligations under this Agreement or otherwise materially impede the consummation of any of the Transactions; provided, however, that a Material Adverse Effect shall not be deemed to include the impact of (a)changes in thrift and similar laws of general applicability to depository institutions generally or interpretations thereof by Governmental Authorities, or other changes affecting depository institutions generally, including changes in general economic conditions and changes in prevailing interest and deposit rates (b)changes in GAAP or regulatory accounting requirements applicable to thrifts and their holding companies generally, (c)any modifications or changes to policies, practices or charges, in each case taken by MFB or any of its Subsidiaries at the written request of MutualFirst or taken by a Party or its Subsidiaries in accordance with GAAP, (d)the impact of the announcement of this Agreement, (e) expenses incurred in connection with this Agreement or the Transactions, (f)actions or omissions of a Party taken with the prior written consent of the other Party or as permitted by this Agreement, (g)the payment of any amounts due to, or the provision of any other benefits to, any directors, officers or employees of MFB and its Subsidiaries under employmentcontracts, employee benefit plans, change in control agreements, severance agreements or other arrangements in existence as of the date hereof as Previously Disclosed, (h)changes in national or international political or social conditions including the engagement by the United States in hostilities whether or not pursuant to the declaration of a national emergency or war, or the occurrence of any military or terrorist attack upon or within the United States, or any of its territories, possession or diplomatic or consular offices or upon any military installation, equipment or a personnel of the United States, unless it uniquely affects either or both of the Parties and (i)any change in the value of the securities or loan portfolio, or any change in value of the deposits or borrowings, of and from a change in interest rates generally. “Materials of Environmental Concern” means pollutants, contaminants, wastes, toxic substances, petroleum, petroleum products and any other materials regulated under Environmental Laws. “MFB” has the meaning set forth in the preamble to this Agreement. “MFB Advisor” means Stifel, Nicolaus & Company, Incorporated “MFB Articles” means the Articles of Incorporation of MFB Corp. “MFB Board” means the Board of Directors of MFB Corp. “MFB By-Laws” means the Code of By-Laws of MFB Corp. “MFB Common Stock” means the common stock, without par value, of MFB Corp. “MFB Employee Plans” means all stock option, restricted stock, stock unit, employee stock purchase, ownership and stock bonus plans, pension, profit-sharing and retirement plans, deferred compensation, consultant, bonus and group insurance contracts, arrangements and 5 agreements, or any trust agreement (or similar arrangement) related thereto, all other incentive, health, welfare and benefit plans and arrangements maintained for the benefit of, and any employment, retirement, or similar agreement, arrangement or understanding pursuant to which any payment (whether of severance pay or otherwise) is, will or may become due to, any present or former directors, employees or consultants of MFB or any of its Subsidiaries, whether written or oral. “MFB Financial Change In Control Agreement” means the Change in Control Agreement between MFB Financial and James P. Coleman dated September 18, 2007. “MFB Financial Director Fee Continuation Agreements” means the Director Fee Continuation Agreements between MFB Financial and its directors dated September 18, 2007. “MFB Financial Employment Agreements” means the Amended and Restated Employment Agreements between MFB Financial and each of Charles J. Viater, Donald R. Kyle and Terry L. Clark, effective January 1, 2005 in the case of Viater and Kyle and effective January 16, 2007 in the case of Clark. “MFB Financial Salary Continuation Agreement” means the Salary Continuation Agreement between MFB Financial and Charles J. Viater as adopted on September 18, 2007. “MFB Insiders” has the meaning set forth in Section5.19. “MFB Meeting” has the meaning set forth in Section 7.2(a). “MFB Objection Notice” has the meaning set forth in Section 7.5(a). “MFB Section16 Information” has the meaning set forth in Section7.19. “MFB Shareholder Rights” has the meaning set forth in Section5.2(a). “MFB Stock Options” has the meaning set forth in Section5.2(b). “MFB Stock Option Plans” means the 1orp. Stock Option Plan, the 2orp. Stock Option Plan and the 2orp. Stock Option and Incentive Plan. “MFB Voting Agreement” has the meaning set forth in the Recitals of this Agreement. “MFSB” has the meaning set forth in the Recitals to this Agreement. “MutualFirst” has the meaning set forth in the preamble to this Agreement. “MutualFirst Advisor” means Sandler O’Neill & Partners, L.P. “MutualFirst Articles” means the Articles of Incorporation of MutualFirst Financial, Inc. “MutualFirst Board” means the Board of Directors of MutualFirst Financial, Inc. “MutualFirst By-Laws” means the ByLaws of MutualFirst Financial, Inc. 6 “MutualFirst Common Stock” means the common stock, par value $0.01 per share, of MutualFirst Financial, Inc. “MutualFirst Insiders” has the meaning set forth in Section6.18. “MutualFirst Meeting” has the meaning set forth in Section7.3. “MutualFirst Voting Agreement” has the meaning set forth in the Recitals of this Agreement. “Merger” has the meaning set forth in the Recitals to this Agreement. “Merger Consideration” has the meaning set forth in Section3.1(d). “Mixed Election” has the meaning set forth in Section3.1(c)(3). “Nasdaq” means the Nasdaq Stock Market. “Non-Election Shares” has the meaning set forth in Section3.2(a). “OTS” means the Office of Thrift Supervision of the Department of the Treasury. “Parties” means MFB, MutualFirst and Acquisition Corp. “Party” means MFB, MutualFirst or Acquisition Corp. “Person” means any individual, bank, corporation, partnership, joint venture, limited liability company, association, joint-stock company, business trust or unincorporated organization. “Previously Disclosed” means disclosed in a Party’s Securities Documents which are publicly available prior to the date hereof or in a written disclosure schedule delivered on the date hereof by the disclosing Party to the other Party and describing or listing in reasonable detail the matters contained therein. “Registration Statement” has the meaning set forth in Section7.4(a). “Regulatory Authority” means any Government Authority charged with the supervision or regulation of financial institutions (or their holding companies or subsidiaries) including the OTS, the FDIC, the DOJ and the FINRA. “REO” means real estate acquired by an entity in foreclosure or by deed in lieu of foreclosure. “Representatives” means, with respect to any Person, such Person’s directors, officers, employees, accountants, legal or financial advisors or any representatives of such legal or financial advisors. “Required Environmental Expenditures” has the meaning set forth in Section7.5(a). 7 “Resolution Period” has the meaning set forth in Section 7.5(a). “Rights” means with respect to any Person, securities or obligations convertible into or exercisable or exchangeable for, or giving any person any right to subscribe for or acquire, or any options, calls or commitments relating to, or any stock appreciation right or other instrument the value of which is determined in whole or in part by reference to the market price or value of, shares of capital stock or earnings of such Person. “Rights Agreement” has the meaning set forth in Section5.2(a). “Rule 16(b) Insiders” has the meaning set forth in Section7.19. “SEC” means the Securities and Exchange Commission. “Securities Act” means the Securities Act of 1933, as amended. “Securities Documents” means all reports, forms, offering circulars, proxy statements, registration statements and all similar documents filed, or required to be filed, pursuant to the Securities Laws. “Securities Laws” means the Securities Act; the Exchange Act; the Investment Company Act of 1940, as amended; the Investment Advisers Act of 1940, as amended; the Trust Indenture Act of 1939, as amended, and the rules and regulations of the SEC. “Shortfall Number” has the meaning set forth in Section3.2(f). “Stock Consideration” has the meaning set forth in Section3.1(c)(2). “Stock Conversion Number” has the meaning set forth in Section3.2(d). “Stock Election” has the meaning set forth in Section3.1(c)(2). “Stock Election Shares” has the meaning set forth in Section3.2(a). “Stock Election Number” has the meaning set forth in Section3.2(e). “Subsidiary” means any entity which is required to be consolidated with a Party for financial reporting purposes. “Superior Proposal” means any bona fide written Alternative Proposal which the MFB Board determines in good faith to be more favorable from a financial point of view to its shareholders than the Merger, (1)after receiving the advice of the MFB Advisor or such other financial advisor (who shall be a nationally recognized investment banking firm), (2)after taking into account the likelihood of consummation of such transaction on the terms set forth therein (as compared to, and with due regard for, the terms herein) and (3)after taking into account all legal(with the advice of outside counsel), financial (including the financing terms of any such proposal), regulatory and other aspects of such proposal and any other relevant factors permitted under applicable law as reasonably determined by the MFB Board; provided however, for 8 purposes hereof the reference to “20%” in the definition of Alternative Proposal shall be deemed to be “50.1%”. “Surviving Corporation” has the meaning set forth in Section2.1(a). “Takeover Laws” has the meaning set forth in Section5.31. “Tax” and “Taxes” means all federal, state, local or foreign taxes, charges, fees, levies or other assessments, however denominated, including all net income, gross income, gains, gross receipts, sales, use, ad valorem, goods and services, capital, production, transfer, franchise, windfall profits, license, withholding, payroll, employment, medicare, disability, employer health, excise, estimated, severance, stamp, occupation, property, environmental, unemployment or other taxes, custom duties, fees, assessments or charges of any kind whatsoever, together with any interest and any penalties, additions to tax or additional amounts, in each case imposed by any Governmental Authority. “Tax Returns” means any return, amended return or other report (including elections, declarations, disclosures, schedules, estimates and information returns) required to be filed with any Governmental Authority with respect to any Tax. “Termination Fee” has the meaning set forth in Section9.6. “Transactions” means the Merger and the Bank Merger. “Treasury Stock” has the meaning set forth in Section3.1(b). Other terms used herein are defined elsewhere in this Agreement. ARTICLEII THE TRANSACTIONS 2.1 The Merger. (a) Constituent Corporations and Surviving Corporation.The constituent corporations to the Merger are MFB and Acquisition Corp.Acquisition Corp. shall be the surviving corporation (the “Surviving Corporation”) in the Merger and the corporate existence of MFB shall cease at the Effective Time.The name of the Surviving Corporation shall be “MutualFirst Acquisition Corp.” (b) Corporate Law Filings and Effective Time.Subject to the satisfaction or waiver of the conditions set forth in ArticleVIII, the Merger shall become effective (the “Effective Time”) upon the filing of articles of merger (the “Articles of Merger”) relating to the Merger with the Indiana Secretary in accordance with Section23-1-40-5 of the IBCL or such later time as may be agreed to by the Parties and which is set forth in the Articles of Merger, not to exceed 30 days after the Articles of Merger are filed with the Indiana Secretary. (c) Effects of Merger.The Merger shall have the effects prescribed in the IBCL, including Acquisition Corp., as the Surviving Corporation, thereupon and thereafter possessing all of the rights, privileges, immunities and franchises, of a public as well as of a private nature, of each of the corporations so merged and Acquisition Corp., as the Surviving 9 Corporation, becoming responsible and liable for all the liabilities, obligations and penalties of each of the corporations so merged.All rights of creditors and obligors and all Liens on the property of each of Acquisition Corp. and MFB shall be preserved unimpaired. (d) Articles of Incorporation and By-Laws of Surviving Corporation.The Articles of Incorporation and By-Laws of the Surviving Corporation immediately after the Merger shall be those of Acquisition Corp. as in effect immediately prior to the Effective Time. (e) Directors of the Surviving Corporation.The directors of the Surviving Corporation immediately after the Merger shall be the directors of Acquisition Corp. immediately prior to the Effective Time, until such time as their successors shall be duly elected and qualified. (f) Officers of the Surviving Corporation.The officers of the Surviving Corporation immediately after the Merger shall be the officers of Acquisition Corp. immediately prior to the Effective Time, until such time as their successors shall be duly elected and qualified. (g) Short Form Plan of Merger.The plan of merger included in this Section2.1 shall be separately stated in a short form plan of merger to be executed by the Parties and such plan of merger shall be separately filed with or incorporated into the Articles of Merger to be filed with the Indiana Secretary 2.2 Bank Merger.MFB shall cause MFB Financial, and MutualFirst shall cause MFSB, to timely take all necessary and appropriate action relating to the Bank Merger (including the execution of documents and instruments), as reasonably and mutually determined by MutualFirst and MFB including executing a separate agreement relating to the Bank Merger, to obtain all approvals and consents from Regulatory Authorities and third parties relating to the Bank Merger and to enable the Bank Merger to be consummated immediately following the Merger. 2.3 Effective Date.Subject to the satisfaction or waiver of the conditions set forth in ArticleVIII, the Parties shall cause the effective date of the Merger (the “Effective Date”) to occur (i)not later than the 10th business day after the last of the conditions set forth in ArticleVIII to be satisfied prior to the Effective Date shall have been satisfied or waived in accordance with the terms of this Agreement, and all regulatory waiting periods and the time periods required by Section 9.1(i) have expired; or (ii)on such other date to which the Parties may agree in writing.The Parties shall take all necessary action to pre-file the Articles of Merger to enable the Effective Time to occur on the Effective Date. 2.4 Reservation of Right to Revise Transactions.MutualFirst shall have the right to revise the structure for effecting any of the Transactions with the consent of MFB, which consent will not be unreasonably withheld; provided, however, that MutualFirst shall not have the right, without the prior written approval of the MFB Board, and, if required, the approval of the MFB shareholders, to make any revision to the structure of the Transactions, which (a)changes the value amount or kind of the consideration which the MFB shareholders are entitled to receive in the Merger, (b)adversely affects the income Tax treatment of the Merger to the MFB shareholders, or (c)will materially delay or jeopardize the receipt of any necessary consents or 10 approvals of Regulatory Authorities or other third parties with respect to any of the Transactions or otherwise cause any condition to the Transactions set forth in ArticleVIII hereof not to be capable of being fulfilled in a timely manner.MutualFirst may exercise this right of revision by giving written notice thereof to MFB in the manner provided in Section10.4. ARTICLEIII CONVERSION OF SHARES 3.1 Conversion of MFB Common Stock; Merger Consideration. At the Effective Time, by virtue of the Merger and without any action on the part of MutualFirst, Acquisition Corp., MFB or the holders of any of the shares of MFB Common Stock, the Merger shall be effected in accordance with the following terms: (a) Outstanding MutualFirst and Acquisition Corp. Common Stock.Each share of MutualFirst Common Stock and Acquisition Corp. common stock that is issued and outstanding immediately prior to the Effective Time shall remain issued and outstanding following the Effective Time and shall be unchanged by the Merger. (b) Cancellation of Treasury Stock, etc.All shares of MFB Common Stock held in the treasury of MFB (“Treasury Stock”) and each share of MFB Common Stock owned by MutualFirst or any of its Subsidiaries immediately prior to the Effective Time (other than shares held in a fiduciary capacity or in connection with debts previously contracted) shall, at the Effective Time, cease to exist, and the Certificates for such shares shall be canceled as promptly as practicable thereafter, and no payment or distribution shall be made in consideration therefor. (c) Outstanding MFB Common Stock.Subject to the provisions of this ArticleIII, each share of MFB Common Stock issued and outstanding immediately prior to the Effective Time (other than shares to be canceled pursuant to Section3.1(b)) shall become and be converted into, as provided in and subject to the limitations set forth in this ArticleIII and 9.1(i)(2) if applicable, the right to receive at the election of the holder thereof as provided in Section3.2, the following, without interest: (1) for each share of MFB Common Stock with respect to which an election to receive cash has been effectively made and not revoked or lost, pursuant to Section3.2 (a “Cash Election”), cash from MutualFirst in the amount of $41.00 (the “Cash Consideration”); (2) for each share of MFB Common Stock with respect to which an election to receive MutualFirst Common Stock has been effectively made and not revoked or lost, pursuant to Section3.2 (a “Stock Election”), 2.59 shares of MutualFirst Common Stock (the “Exchange Ratio”) (the “Stock Consideration”); (3) a combination of the Cash Consideration and the Stock Consideration (a “Mixed Election”); or (4) for each share of MFB Common Stock other than shares as to which a Cash Election, a Stock Election or a Mixed Election has been effectively made 11 and not revoked or lost, pursuant to Section3.2, such Stock Consideration and/or Cash Consideration as is determined in accordance with Section3.2 for Non-Election Shares. (d) Merger Consideration.The consideration that any one MFB shareholder may receive pursuant to ArticleIII is referred to herein as the “Merger Consideration” and the consideration that all of the MFB shareholders are entitled to receive pursuant to ArticleIII is referred to herein as the “Aggregate Merger Consideration”. (e) Cancellation of MFB Common Stock.After the Effective Time, shares of MFB Common Stock shall be no longer outstanding and shall be automatically canceled and shall cease to exist, and shall thereafter by operation of this Section3.1 represent the right to receive the Merger Consideration and any dividends or distributions with a record date prior to the Effective Time that were declared or made by MFB on such shares of MFB Common Stock in accordance with the terms of this Agreement on or prior to the Effective Time and which remain unpaid at the Effective Time. 3.2 Election Procedures. (a) General Provisions.Holders of MFB Common Stock may elect to receive shares of MutualFirst Common Stock or cash (in either case without interest) in exchange for their shares of MFB Common Stock in accordance with the procedures set forth herein. Shares of MFB Common Stock as to which a Cash Election (including pursuant to a Mixed Election) has been made are referred to herein as “Cash Election Shares.” Shares of MFB Common Stock as to which a Stock Election has been made (including pursuant to a Mixed Election) are referred to as “Stock Election Shares.” Shares of MFB Common Stock as to which no election has been made (or as to which an Election Form is not returned properly completed) are referred to herein as “Non- Election Shares.” (b) Election Form and Transmittal Materials.An election form and other appropriate and customary transmittal materials (which shall specify that delivery shall be effected, and risk of loss and title to Certificates shall pass, only upon proper delivery of such Certificates to the Exchange Agent), in such form as MFB and MutualFirst shall mutually agree (“Election Form”), shall be mailed to each holder of record of MFB Common Stock as of the record date of the MFB Meeting at approximately the same time as the Joint Proxy Statement - Prospectus is mailed to the holders of record of MFB Common Stock.Each Election Form shall permit such holder, subject to the allocation and election procedures set forth in this Section3.2, (i) to elect to receive the Cash Consideration for all of the shares of MFB Common Stock held by such holder, (ii)to elect to receive the Stock Consideration for all of such shares, (iii)to elect to receive the Stock Consideration for a part of such holder’s MFB Common Stock and the Cash Consideration for the remaining part of such holder’s MFB Common Stock, or (iv)to indicate that such record holder has no preference as to the receipt of cash or MutualFirst Common Stock for such shares. A holder of record of shares of MFB Common Stock who holds such shares as nominee, trustee or in another representative capacity (an “Agent”) may submit multiple Election Forms, provided that each such Election Form covers all the shares of MFB Common Stock held by such Agent for a particular beneficial owner. Any shares of MFB Common Stock with respect to which the holder thereof shall not, as of the Election Deadline, have made an election by submission to the Exchange Agent of an effective, properly completed Election Form shall be deemed Non-Election Shares. 12 (c) Election Deadline.To be effective, a properly completed Election Form shall be submitted to the Exchange Agent on or before 5:00p.m., Central Time, on the date specified as the election deadline in the Election Form (or such other time and date as MFB and MutualFirst may mutually agree) (the “Election Deadline”); provided, however, that the Election Deadline may not occur more than five (5) business days prior to the anticipated Effective Date or after the Effective Date.MFB shall use its reasonable efforts to make available such additional Election Forms as MutualFirst may permit, to all Persons who become holders of record of MFB Common Stock between the Election Form Record Date and the close of business on the 2nd business day prior to the Election Deadline. MFB shall provide to the Exchange Agent all information reasonably necessary for it to perform as specified herein.An election shall have been properly made only if the Exchange Agent shall have actually received a properly completed Election Form by the Election Deadline. An Election Form shall be deemed properly completed only if accompanied by one or more Certificates (or customary affidavits and indemnification regarding the loss or destruction of such Certificates or the guaranteed delivery of such Certificates) representing all shares of MFB Common Stock covered by such Election Form, together with duly executed transmittal materials included with the Election Form. If an MFB shareholder either (i)does not submit a properly completed Election Form in a timely fashion or (ii)revokes its Election Form prior to the Election Deadline (without later submitting a properly completed Election Form prior to the Election Deadline), the shares of MFB Common Stock held by such shareholder shall be designated as Non-Election Shares.Any Election Form may be revoked or changed by the Person submitting such Election Form to the Exchange Agent by written notice to the Exchange Agent only if such notice of revocation or change is actually received by the Exchange Agent at or prior to the Election Deadline. MutualFirst shall cause the Certificate or Certificates relating to any revoked Election Form to be promptly returned without charge to the Person submitting the Election Form to the Exchange Agent. Subject to the terms of this Agreement and of the Election Form, the Exchange Agent shall have discretion to determine when any election, modification or revocation is received and whether any such election, modification or revocation has been properly made. All elections shall be revoked automatically if the Exchange Agent is notified in writing by MutualFirst or MFB, upon exercise by MutualFirst or MFB of its respective or their mutual rights to terminate this Agreement to the extent provided under Section9.1, that this Agreement has been terminated in accordance with Section9.1. (d) Stock Conversion Number.Notwithstanding any other provision contained in this Agreement, the total number of shares of MFB Common Stock to be converted into Stock Consideration pursuant to Section3.1(c)(2) (the “Stock Conversion Number”) shall be equal to eighty percent (80%) of the number of shares of MFB Common Stock outstanding immediately prior to the Effective Time.All of the other shares of MFB Common Stock shall be converted into Cash Consideration (in each case, excluding shares of MFB Common Stock to be canceled as provided in Section3.1(b)). (e) Excess Stock Election Shares.If the aggregate number of shares of MFB Common Stock with respect to which Stock Elections shall have been made (the “Stock Election Number”) exceeds the Stock Conversion Number, then all Cash Election Shares and all Non-Election Shares of each holder thereof shall be converted into the right to receive the Cash Consideration, and Stock Election Shares of each holder thereof will be converted into the right to receive the Stock Consideration in respect of that number of Stock Election Shares equal to 13 the product obtained by multiplying (x)the number of Stock Election Shares held by such holder by (y)a fraction, the numerator of which is the Stock Conversion Number and the denominator of which is the Stock Election Number, with the remaining number of such holder’s Stock Election Shares being converted into the right to receive the Cash Consideration. (f) Excess Cash Election Shares.If the Stock Election Number is less than the Stock Conversion Number (the amount by which the Stock Conversion Number exceeds the Stock Election Number being referred to herein as the “Shortfall Number”), then all Stock Election Shares shall be converted into the right to receive the Stock Consideration and the Non-Election Shares and Cash Election Shares shall be treated in the following manner: (i) If the Shortfall Number is less than or equal to the number of Non- Election Shares, then all Cash Election Shares shall be converted into the right to receive the Cash Consideration and the Non-Election Shares of each holder thereof shall convert into the right to receive the Stock Consideration in respect of that number of Non-Election Shares equal to the product obtained by multiplying (x)the number of Non-Election Shares held by such holder by (y)a fraction, the numerator of which is the Shortfall Number and the denominator of which is the total number of Non-Election Shares, with the remaining number of such holder’s Non-Election Shares being converted into the right to receive the Cash Consideration; or (ii) If the Shortfall Number exceeds the number of Non-Election Shares, then all Non-Election Shares shall be converted into the right to receive the Stock Consideration and Cash Election Shares of each holder thereof shall convert into the right to receive the Stock Consideration in respect of that number of Cash Election Shares equal to the product obtained by multiplying (x)the number of Cash Election Shares held by such holder by (y)a fraction, the numerator of which is the amount by which (1)the Shortfall Number exceeds (2)the total number of Non-Election Shares and the denominator of which is the total number of Cash Election Shares, with the remaining number of such holder’s Cash Election Shares being converted into the right to receive the Cash Consideration. (g) No Fractional Shares.Notwithstanding anything to the contrary contained herein, no Certificates or scrip representing fractional shares of MutualFirst Common Stock shall be issued upon the surrender for exchange of Certificates, no dividend or distribution with respect to MutualFirst Common Stock shall be payable on or with respect to any fractional share interest, and such fractional share interest shall not entitle the owner thereof to vote or to any other rights of a shareholder of MutualFirst. In lieu of the issuance of any such fractional share, MutualFirst shall pay to each former holder of MFB Common Stock who otherwise would be entitled to receive a fractional share of MutualFirst Common Stock, an amount in cash, rounded to the nearest cent and without interest, equal to the product of (i)the fraction of a share to which such holder would otherwise have been entitled and (ii)the Final MutualFirst Share Value.For purposes of determining any fractional share interest, all shares of MFB Common Stock owned by a MFB shareholder shall be combined so as to calculate the maximum number of whole shares of MutualFirst Common Stock issuable to such MFB shareholder. 3.3 Delivery of Aggregate Merger Consideration to Exchange Agent; Payment of Merger Consideration Relating to Certificates Surrendered at or Prior to the Election Deadline. At or prior to the Effective Time, MutualFirst shall deliver to the Exchange Agent the Aggregate 14 Merger Consideration which shall consist of (i) certificates for MutualFirst Common Stock equal to the product of the Stock Conversion Number and the Exchange Ratio and (ii) the aggregate Cash Consideration equal to the product of twenty percent (20%) of the number of shares of MFB Common Stock outstanding immediately prior to the Effective Time and $41.00 (collectively, the “Exchange Fund”).On an “as required” basis, MutualFirst shall promptly and timely tender to the Exchange Agent additional cash funds required for the payment of cash in lieu of fractional shares in the Merger, which amounts when paid shall constitute a part of the Exchange Fund.As soon as practicable after the Effective Date, but not later than the 10th business day after the Effective Date, the Exchange Agent shall tender to each shareholder of MFB, who properly surrendered Certificates to the Exchange Agent with an Election Form at or prior to the Election Deadline (x)a certificate representing that number of shares of MutualFirst Common Stock (if any) to which such former holder of MFB Common Stock shall have become entitled pursuant to the provisions of Section3.1 or 3.2 hereof, (y)a check representing that amount of cash (if any) to which such former holder of MFB Common Stock shall have become entitled pursuant to the provisions of Section3.1 or 3.2 hereof and (z)a check representing the amount of cash (if any) payable in lieu of a fractional share of MutualFirst Common Stock, which such former holder has the right to receive in respect of the Certificates surrendered pursuant to the provisions of Section3.2, and the Certificates so surrendered shall forthwith be cancelled.No interest will be paid or accrued on the cash payable in lieu of fractional shares. 3.4 Exchange and Other Procedures Relating to Certificates Surrendered after the Election Deadline. (a) Transmittal and Deliveries.As promptly as practicable after the Effective Date, but not later than ten (10) business days thereafter, with respect to MFB shareholders (i)whose addresses have been furnished to MutualFirst or the Exchange Agent on or prior to the Effective Date and (ii)who did not surrender or improperly surrendered their Certificates to the Exchange Agent by the Election Deadline, MutualFirst shall cause the Exchange Agent to send to each such shareholder transmittal materials (which shall specify that risk of loss and title to Certificates shall pass only upon acceptance of such Certificates by MutualFirst or the Exchange Agent) for use in exchanging such shareholder’s Certificates for the Stock Consideration and/or the Cash Consideration, whichever is applicable.Upon proper delivery to the Exchange Agent of Certificates (or indemnity reasonably satisfactory to MutualFirst and the Exchange Agent, if any of such Certificates are lost, stolen or destroyed) owned by such shareholder, the Exchange Agent shall promptly deliver to such shareholder the Stock Consideration and/or Cash Consideration applicable thereto, and if appropriate, a check for any cash in lieu of a fractional share interest.No interest will be paid with respect to any of the foregoing.MutualFirst and the Exchange Agent shall be entitled to rely upon the stock transfer books of MFB to establish the identity of those Persons entitled to receive the Merger Consideration pursuant to this ArticleIII, which books shall be conclusive with respect thereto.In the event of a dispute with respect to ownership of stock represented by any Certificate, MutualFirst or the Exchange Agent shall be entitled to deposit any consideration in respect thereof in escrow with an independent third party and thereafter be relieved with respect to any claims thereto. (b) Restrictions on the Payment of Dividends.No dividends or other distributions with respect to MutualFirst Common Stock to be issued in the Merger with a record date occurring after the Effective Time shall be paid with respect to any unsurrendered or 15 improperly surrendered Certificates until the holder thereof shall be entitled to receive the Stock Consideration in exchange therefor in accordance with the procedures set forth in this Section3.4.After becoming so entitled in accordance with this Section3.4, the record holder thereof shall be entitled to receive any such dividends or other distributions, without any interest thereon, which theretofore had become payable with respect to shares of MutualFirst Common Stock such holder had the right to receive upon the proper surrender of the applicable Certificate. (c) Surrender by Persons Other than Record Holders.If the Person surrendering a Certificate and signing the accompanying letter of transmittal is not the record holder thereof, then it shall be a condition of the payment of the Merger Consideration that: (i)such Certificate is properly endorsed to such Person or is accompanied by appropriate stock powers, in either case signed exactly as the name of the record holder appears on such Certificate and is otherwise in proper form for transfer, or is accompanied by appropriate evidence of the authority of the Person surrendering such Certificate and signing the letter of transmittal to do so on behalf of the record holder; and (ii)the Person requesting such exchange shall pay to the Exchange Agent in advance any transfer or other taxes required by reason of the payment to a Person other than the registered holder of the Certificate surrendered, or required for any other reason, or shall establish to the satisfaction of the Exchange Agent that such tax has been paid or is not payable. (d) Closing of Transfer Books.From and after the Effective Time, there shall be no transfers on the stock transfer books of MFB of the MFB Common Stock that were outstanding immediately prior to the Effective Time.If, after the Effective Time, Certificates representing such shares are presented for transfer to the Exchange Agent or MutualFirst, they shall be exchanged for the Merger Consideration and canceled as provided in this Section3.4. 3.5 Return of Exchange Fund. At any time following the six (6) month period after the Effective Time, MutualFirst shall be entitled to require the Exchange Agent to deliver to it any portion of the Exchange Fund which had been made available to the Exchange Agent and not disbursed to holders of Certificates (including, without limitation, all interest and other income received by the Exchange Agent in respect of all cash funds made available to it), and thereafter holders of Certificates shall be entitled to look to MutualFirst (subject to abandoned property, escheat and other similar laws) with respect to any Merger Consideration that may be payable upon due surrender of the Certificates held by them.Notwithstanding the foregoing, neither MutualFirst nor the Exchange Agent shall be liable to any holder of a Certificate for any Merger Consideration delivered in respect of such Certificate to a public official pursuant any abandoned property, escheat or other similar law. 3.6 Withholding. MutualFirst or the Exchange Agent will be entitled to deduct and withhold from the consideration otherwise payable pursuant to this Agreement or the transactions contemplated hereby to any holder of MFB Common Stock such amounts as MutualFirst (or any of its affiliates) or the Exchange Agent are required to deduct and withhold with respect to the making of such payment under the Code, or any applicable provision of U.S. federal, state, local or non-U.S. tax law.To the extent that such amounts are properly withheld by MutualFirst or the Exchange Agent, such withheld amounts will be treated for all purposes of this Agreement as 16 having been paid to the holder of the MFB Common Stock in respect of whom such deduction and withholding were made by MutualFirst or the Exchange Agent. ARTICLEIV ACTIONS PENDING TRANSACTION 4.1 Forbearances of MFB and its Subsidiaries. From the date hereof until the Effective Time, except as Previously Disclosed or otherwise expressly contemplated by this Agreement, without the prior written consent of MutualFirst (which consent under subsections (e), (j), (m), (n), (q), (r), (s), (w), and (x) shall not be unreasonably withheld or delayed), MFB will not, and will cause each of its Subsidiaries not to: (a) Ordinary Course.Conduct its business other than in the ordinary and usual course consistent with past practice or fail to use reasonable best efforts to (i)preserve intact its business organization, properties, and assets and (ii)maintain its rights, franchises and existing relations with customers, suppliers, employees and business associates. (b) Capital Stock.(i)Issue, sell or otherwise permit to become outstanding, or authorize the creation of, any additional shares of its capital stock, other ownership interests or any Rights, except for the issuance of MFB Common Stock upon the exercise of MFB Stock Options; or (ii)enter into any agreement with respect to the foregoing. (c) Other Securities.Issue any other capital securities, including trust preferred or other similar securities, or other securities, debentures or subordinated notes. (d) Dividends, Etc.(i)Make, declare, pay or set aside for payment any dividend or distribution on its capital stock or other ownership interests (other than (A)regular quarterly cash dividends on MFB Common Stock in an amount not to exceed $0.19 per share, with record and payment dates consistent with past practice; provided, however, the declaration of the last quarterly dividend by MFB prior to the Effective Time and the amount and payment thereof shall be coordinated with MutualFirst so that no shareholder of MFB Common Stock who shall be entitled to receive the Stock Consideration will receive dividends on both MFB Common Stock and MutualFirst Common Stock to be issued in the Merger with respect to the same quarterly period, or fail to receive at least one dividend (which may be with respect to either his MFB Common Stock or MutualFirst Common Stock to be received in the Merger) with respect to such quarterly period, and (B)dividends from wholly owned Subsidiaries to MFB or to another wholly owned Subsidiary of MFB) or (ii)directly or indirectly adjust, split, combine, redeem, reclassify, purchase or otherwise acquire, any shares of its capital stock, other ownership interests, or Rights, except in connection with the exercise of stock options where outstanding shares of MFB Common Stock are used to pay the exercise price. (e) Compensation; Employment, Etc.(i)Enter into, modify, amend, renew or terminate any employment, consulting, severance, change in control, or similar agreement or arrangement with any director, officer or employee of, or independent contractor with respect to, MFB or any of its Subsidiaries, or grant any salary or wage increase or increase any employee benefit (including incentive or bonus payments) other than (A)at will agreements; or (B)normal individual annual increases in salary to rank and file employees not to exceed three percent (3%)to any employee, in each case in the ordinary course of business consistent with past practice; (ii)hire any new officers; (iii)promote any employee to a rank of vice president or a more senior 17 position; or (iv)pay aggregate expenses of more than $10,000 for employees and directors to attend conventions or similar meetings after the date hereof. (f) Benefit Plans.Except as required by law, enter into, establish, adopt, modify, amend, renew, or terminate any MFB Employee Plan, or take any action to accelerate the vesting of benefits thereunder. (g) Dispositions.Sell, transfer, mortgage or encumber any of its assets or properties, except in the ordinary course of business consistent with past practice, and in the case of a sale or transfer, at fair value; or sell or transfer any of its deposit liabilities. (h) Leases or Licenses.Enter into, modify, amend or renew any lease, license or maintenance agreement relating to real or personal property or Intellectual Property other than in the ordinary course of business consistent with past practice and involving an aggregate amount not in excess of $50,000. (i) Acquisitions.Except as permitted under Section4.1(r) and (q), acquire (other than by way of foreclosures or acquisitions of control in a bona fide fiduciary capacity or in satisfaction of debts contracted prior to the date hereof in good faith, in each case in the ordinary course of business consistent with past practice) all or any portion of, the assets, business or properties of any Person. (j) Loans, Loan Participations and Servicing Rights.Sell or acquire any loans (excluding originations) or loan participations; or sell or acquire any servicing rights. (k) Governing Documents.Amend its certificate or articles of incorporation, charter or by-laws (or similar governing documents). (l) Accounting Methods.Implement or adopt any material change in its accounting principles, practices or methods, other than as may be required by GAAP or any Governmental Authority. (m) Contracts.Except to satisfy Previously Disclosed written commitments outstanding on the date hereof, or to the extent permitted by Section4.1(h), (q), (r), (s), (t) or (w), enter into or terminate any material agreement or amend or modify in any material respect or renew any of its existing material agreements. (n) Claims.Except in the ordinary course of business consistent with past practice and involving an amount not in excess of $25,000 (exclusive of any amounts paid directly or reimbursed to MFB or any of its Subsidiaries under any insurance policy maintained by MFB or any of its Subsidiaries), settle any claim, action or proceeding against it.Notwithstanding the foregoing, no settlement shall be made if it involves a precedent for other similar claims, which in the aggregate, could be material to MFB and its Subsidiaries, taken as a whole. (o) Foreclose.Foreclose upon or otherwise take title to or possession or control of any real property without first obtaining a phase one environmental report thereon; provided, however, that neither MFB nor any of its Subsidiaries shall be required to obtain such 18 a report with respect to one-to four-family, non-agricultural residential property of five acres or less to be foreclosed upon unless it has reason to believe that such property contains Materials of Environmental Concern or might be in violation of or require remediation under Environmental Laws. (p) Deposit Taking and Other Bank Activities.In the case of MFB Financial (i)voluntarily make any material changes in or to its deposit mix; (ii)increase or decrease the rate of interest paid on time deposits or on certificates of deposit, except in a manner and pursuant to policies consistent with past practice and competitive factors in the marketplace; (iii)incur any liability or obligation relating to retail banking and branch merchandising, marketing and advertising activities and initiatives except in the ordinary course of business consistent with past practice; (iv)open any new branch or deposit taking facility; or (v)close or relocate any existing branch or other facility. (q) Investments.Enter into any securities transaction for its own account or purchase or otherwise acquire any investment security for its own account except purchases and sales of securities consistent with past practices to maintain investment portfolios of MFB and its Subsidiaries that have risk and asset mix characteristics similar to those as of the date hereof; enter into or acquire any derivatives contract or structured note; enter into any new, or modify, amend or extend the terms of any, existing contracts relating to the purchase or sale of financial or other futures, or any put or call option relating to cash, securities or commodities or any interest rate swap agreements or other agreements relating to the hedging of interest rate risk. (r) Capital Expenditures.Purchase any fixed assets (by installment purchase, capital lease, synthetic lease or otherwise)where the amount paid or committed thereof is in excess of $25,000 individually or $50,000 in the aggregate, except for amounts Previously Disclosed, for emergency repairs or replacements. (s) Lending.(i) Make any material changes in its policies concerning loan underwriting or which Persons may approve loans or fail to comply with such policies; or (ii) make or commit to make any new loan, line or letter of credit, or any new or additional discretionary advance under any existing loan, line or letter of credit, or restructure any existing loan, line or letter of credit so that any such loan, line or letter of credit after such action exceeds $1,000,000 without the prior written consent of MutualFirst acting through its Chief Executive Officer or a Senior Vice President in a written notice to MFB, which approval or rejection shall be given within five (5) business days after delivery by MFB to such officer of MutualFirst of information concerning the loan reasonably necessary for MutualFirst to make a decision. (t) Joint Ventures and Real Estate Development Operations.Except as Previously Disclosed, engage in any new joint venture, partnership or similar activity; make any new or additional investment in any existing joint venture or partnership; or engage in any new real estate development or construction activity. (u) Adverse Actions.Knowingly take, or fail to take, any action that is intended or is reasonably likely to result in (i)any of MFB’s representations and warranties set forth in this Agreement being or becoming untrue in any material respect at or prior to the Effective Date (disregarding Material Adverse Effect qualifications); (ii)the Merger failing to 19 qualify as a “reorganization” under Section368 of the Code; (iii)any of the conditions to the Transactions set forth in ArticleVIII not being satisfied except as expressly permitted by this Agreement; or (iv)a violation of any provision of this Agreement. (v) Risk Management.Except as required by applicable law or regulation, (i)implement or adopt any material change in its interest rate and other risk management policies, procedures or practices; (ii)fail to follow its existing policies or practices with respect to managing its exposure to interest rate and other risk; or (iii)fail to use commercially reasonable means to avoid any material increase in its aggregate exposure to interest rate risk. (w) Indebtedness and Guaranties.Incur any indebtedness for borrowed money other than in the ordinary course of business consistent with past practice with a term not in excess of one year; or incur, assume or become subject to, whether directly or by way of any guarantee or otherwise, any obligations or liabilities (absolute, accrued, contingent or otherwise) of any other Person, other than the issuance of letters of credit in the ordinary course of business and in accordance with the restrictions set forth in Section4.1(s). (x) Charitable Contributions.Make any charitable or similar contributions in excess of $1,000 individually or $10,000 in the aggregate. (y) New Lines of Business.Develop, market or implement any new lines of business. (z) Performance of Obligations.Take any action that is likely to materially impair MFB’s ability to perform any of its obligations under this Agreement. (aa) Commitments.Agree or commit to do any of the foregoing. 4.2 Forbearances of MutualFirst and its Subsidiaries. From the date hereof until the Effective Time, except as expressly contemplated by this Agreement, without the prior written consent of MFB, MutualFirst will not, and will cause each of its Subsidiaries not to: (a) Ordinary Course.Conduct its business other than in the ordinary and usual course consistent with past practice or fail to use reasonable best efforts to (i) preserve intact its business organization, properties, and assets and (ii) maintain its rights, franchises and existing relations with customers, suppliers, employees and business associates. (b) Capital Stock.(i) Issue, sell or otherwise permit to become outstanding, or authorize the creation of, any additional shares of its capital stock, other ownership interests or any Rights or (ii) enter into any agreement with respect to the foregoing, except for the (1) issuance of stock options and restricted stock to employees and directors consistent with past practice, (2) issuance of MutualFirst Common Stock upon the exercise of stock options, and (3) open market repurchases pursuant to its current repurchase plan. (c) Other Securities.Issue any other capital securities, including trust preferred or other similar securities, or other securities, debentures or subordinated notes, except in connection with financing the funding of the payment of the Cash Consideration. 20 (d) Dividends, Etc.(i) Make, declare, pay or set aside for payment any dividend or distribution on its capital stock or ownership interests (other than (A) regular quarterly cash dividends on MutualFirst Common Stock in an amount not to exceed $0.16 per share, with record and payment dates consistent with past practice, and (B) dividends from wholly owned Subsidiaries to MutualFirst or to another wholly owned Subsidiary of MutualFirst), or (ii) directly or indirectly adjust, split, combine, redeem, reclassify, purchase or otherwise acquire, any shares of its capital stock, other ownership interests, or Rights, except in connection with (1) the exercise of stock options where outstanding shares of MutualFirst Common Stock are used to pay the exercise price and (2) open market repurchases pursuant to its current repurchase plan. (e) Adverse Actions.Knowingly take, or fail to take, any action that is intended or is reasonably likely to result in (i)any of MutualFirst’s representations and warranties set forth in this Agreement being or becoming untrue in any material respect (disregarding Material Adverse Effect qualifications); (ii)the Merger failing to qualify as a “reorganization” under Section368 of the Code; (iii)any of the conditions to the Transactions set forth in ArticleVIII not being satisfied except as expressly permitted by this Agreement; or (iv)a violation of any provision of this Agreement; (f) Governing Instruments.Take any action or amend the MutualFirst Articles or MutualFirst By-Laws, the effect of which would be to materially and adversely affect the rights or powers of shareholders generally; (g) Regulatory Approvals.Knowingly take or omit to take any other action that would materially adversely affect or materially delay the ability of MutualFirst to obtain or otherwise materially adversely affect MutualFirst’s or MFSB’s ability to consummate the Transactions; or (h) Performance of Obligations.Take any action that is likely to materially impair MutualFirst’s ability to perform any of its obligations under this Agreement. (i) Commitment.Agree or commit to do any of the foregoing. ARTICLEV REPRESENTATIONS AND WARRANTIES OF MFB MFB represents and warrants to MutualFirst that the statements contained in this ArticleV are correct and complete as of the date of this Agreement and will be correct and complete as of the Effective Date (as though made then and as though the Effective Date were substituted for the date of this Agreement throughout this ArticleV), subject to the standard and qualifications set forth in Section5.1 and except as Previously Disclosed, and except as to any representation or warranty which specifically relates to a specified date, which only need be so correct as of such specified date. 5.1 Standard. No representation or warranty of MFB contained in this ArticleV shall be deemed not complete, untrue or incorrect, and MFB shall not be deemed to have breached a representation or warranty, as a consequence of the existence of any fact, circumstance or event unless such fact, circumstance or event, individually or taken together with all other facts, 21 circumstances or events, has had or is reasonably expected to have a Material Adverse Effect on MFB, disregarding for these purposes (x)any qualification or exception for, or reference to, materiality in any such representation or warranty and (y)any use of the terms “material”, “materially”, “in all material respects”, “Material Adverse Effect” or similar terms or phrases in any such representation or warranty.The foregoing standard shall not apply (a) as of the date of this Agreement to the representations and warranties contained in Sections 5.2, and 5.12(b),(c), (d) and (g), which shall be true and correct as all respects, (b) as of the date of this Agreement to any representation or warranty contained in Section 5.3(a), 5.4, 5.5(b)(i), 5.6(a), 5.7, 5.8(e), 5.9, 5.10, 5.13, 5.16, 5.17, 5.23 or 5.25 that is material to the business, condition (financial or otherwise), operating results or operations of MFB and its Subsidiaries, taken as a whole, which representation or warranty shall be true and correct in all material respects, and (c) at any time to the representations and warranties under 5.5(a), 5.14, 5.20 and 5.31, which representations and warranties shall be true and correct in all respects at all times. 5.2 Capitalization. (a) The authorized capital stock of MFB consists of (i) 5,000,000 shares of MFB Common Stock of which, as of the date hereof, (A) 1,379,671 are issued and outstanding, together with the Rights (the “MFB Shareholder Rights”) issued pursuant to the Rights Agreement, dated as of October 2, 2006, between MFB and Registrar and Transfer Company, as Rights Agent (the “Rights Agreement”) and (B) 309,746 are held as Treasury Stock; and (ii)2,000,000 shares of preferred stock, without par value, of which no shares are outstanding.All of the issued and outstanding shares of MFB Common Stock have been duly authorized and validly issued and are fully paid and nonassessable.None of the shares of MFB Common Stock has been issued in violation of the preemptive rights of any Person.All issuances of securities by MFB have been registered under the applicable Securities Act and state securities law requirements or were exempt from such registration requirements. (b) Options covering 141,210 shares of MFB Common Stock are outstanding on the date hereof (the “MFB Stock Options”) under the MFB Stock Option Plans with an average exercise price of $25.16 per share.The name of each holder of MFB Stock Options, together with the date of each award, the number of option shares subject to each award, the expiration date(s) thereof, and the vesting date(s) of unvested awards in each case, as of the date hereof, are Previously Disclosed.Except for the MFB Shareholder Rights or as set forth above in this subsection (b), there are no Rights issued or outstanding with respect to MFB capital stock.The MFB Board has taken all necessary action to exempt MutualFirst and Acquisition Corp. from the definition of an “Acquiring Person” or “Adverse Person” (as such terms are defined in the Rights Agreement) and the Transactions from the transactions subject to the MFB Shareholder Rights including Section 13 of the Rights Agreement so that the entering into of this Agreement and the consummation of the Transactions contemplated hereby (individually or in conjunction with any other event) do not and will not result in the ability of any Person to exercise any MFB Shareholder Rights under the Rights Agreement (or receive any other benefits under the Rights Agreement) or enable or require the MFB Shareholders Rights to separate fromthe shares of MFB Common Stock to which they are attached or to be triggered or become exercisable or redeemable.MFB does not maintain a dividend reinvestment plan. 22 5.3 Organization, Standing and Authority of MFB. (a) MFB is a unitary savings and loan holding company, duly organized and validly existing under the laws of the State of Indiana, with full corporate power and authority to own and lease all of its properties and assets and to carry on its business as now conducted. (b) MFB is duly licensed and qualified to do business and is in good standing in each jurisdiction in which its ownership or leasing property or the conduct of its business requires such licensing or qualification. MFB has previously made available to MutualFirst the MFB Articles and MFB By-Laws. 5.4 MFB Subsidiaries.MFB has Previously Disclosed the name and jurisdiction of incorporation or organization of each of its Subsidiaries.Each Subsidiary of MFB is duly organized and validly existing under the laws of its place of incorporation or organization, with full power and authority to own and lease all of its properties and assets and to carry on its business, as now conducted, and is duly licensed or qualified to do business and is in good standing in each jurisdiction in which its ownership or leasing of property or the conduct of its business requires such licensing or qualification.MFB or an MFB Subsidiary owns all of the issued and outstanding shares of capital stock or other ownership interests of each MFB Subsidiary, free and clear of all Liens.There are no Rights issued or outstanding with respect to the capital stock or other ownership interests of any Subsidiary of MFB.Except for the ownership of the MFB Subsidiaries, readily marketable securities, securities held-to-maturity in the MFB Financial’s investment portfolio and FHLB stock, neither MFB nor any of its Subsidiaries owns any equity or profit and loss interest in any other Person.MFB has previously made available to MutualFirst the certificate or articles of incorporation, charter, bylaws and other governing documents of each of its Subsidiaries. 5.5 Authorized and Effective Agreement. (a) MFB has all requisite power and authority to enter into this Agreement and (subject to receipt of all necessary approvals of Regulatory Authorities, the expiration of applicable waiting periods, and the approval of this Agreement by the shareholders of MFB) to perform all of its obligations hereunder. This Agreement (including the execution, delivery and performance hereof) and the Transactions have been duly authorized, deemed advisable, and unanimously approved by the MFB Board and no other corporate action is required in respect thereof on the part of MFB, except for the approval of this Agreement by MFB’s shareholders owning a majority of the issued and outstanding shares of MFB Common Stock.This Agreement has been duly and validly executed and delivered by MFB and, assuming due authorization, execution and delivery by MutualFirst and Acquisition Corp., constitutes the legal, valid and binding obligation of MFB, enforceable against MFB in accordance with its terms, subject, as to enforceability, to bankruptcy, insolvency and other laws of general applicability relating to or affecting creditors’ rights and to general equity principles. (b) Neither the execution and delivery of this Agreement nor completion of the Transactions, nor compliance by MFB or any of its Subsidiaries with any of the provisions hereof does or will (i)conflict with or result in a breach of any provisions of the MFB Articles, MFB By-Laws, or the certificate or articles of incorporation, charter, bylaws or other governing 23 documents of any of its Subsidiaries, (ii)violate, conflict with or result in a breach of any term, condition or provision of, or constitute a default (or an event which, with notice or lapse of time, or both, would constitute a default) under, or give rise to any right of termination, cancellation or acceleration with respect to, or result in the creation of any Lien upon any property or asset of MFB or any of its Subsidiaries pursuant to, any note, bond, mortgage, indenture, deed of trust, license, lease, agreement or other instrument or obligation to which MFB or any of its Subsidiaries is a party, or by which any of their properties or assets may be bound or affected, or (iii) subject to receipt of all required approvals from Regulatory Authorities (and the expiration of applicable waiting periods) and the shareholders of MFB, violate in any material respect any order, writ, injunction, decree, statute, rule or regulation applicable to MFB or any of its Subsidiaries. (c) Except for (i)the filing of applications with and the approvals of applicable Regulatory Authorities relating to the Transactions and the change of ownership of the MFB Subsidiaries, (ii)the approval of this Agreement by shareholders at the MFB Meeting and the approval of the stock issuance at the MutualFirst Meeting, (iii)the filing with and clearance by the SEC of the Registration Statement and any state securities filings and clearances, (iv)the filing of the Articles of Merger (and short form plan of merger, if applicable) with the Indiana Secretary and (v)the filing of documents with applicable Regulatory Authorities to cause the Bank Merger to become effective, no consents or approvals of or filings or registrations with any Governmental Authority or with any third party are necessary on the part of MFB or any of its Subsidiaries or, to the Knowledge of MFB, by MutualFirst or any of its Subsidiaries, in connection with the completion of the Transactions and the change in ownership of the MFB Subsidiaries. (d) As of the date hereof, MFB is not aware of any reasons relating to MFB or any of its Subsidiaries (including CRA compliance) why all consents and approvals shall not be procured from all Regulatory Authorities having jurisdiction over the Transactions as shall be necessary for the completion of the Transactions. 5.6 Securities Documents and Regulatory Reports. (a) MFB’s Securities Documents filed after September 30, 2003, (i)complied in all material respects with the applicable requirements under the Securities Act or the Exchange Act, as the case may be, and (ii)did not contain any untrue statement of a material fact or omit to state a material fact required to be stated therein or necessary to make the statements therein, in light of the circumstances under which they were made, not misleading; and each of the balance sheets contained in or incorporated by reference into any such Securities Document (including the related notes and schedules thereto) fairly presents in all material respects the financial position of MFB and its Subsidiaries as of its date, and each of the statements of income and changes in shareholders’ equity and cash flows or equivalent statements in such Securities Documents (including any notes or schedules thereto) fairly presents, in all material respects, the results of operations, changes in shareholders’ equity and cash flows, as the case may be, ofMFB and its Subsidiaries for the periods to which they relate, in each case in accordance with GAAP consistently applied during the periods involved, except in each case as may be noted therein, subject to non-material, normal year-end audit adjustments and the absence of footnotes in the case of unaudited financial statements. 24 (b) MFB and its Subsidiaries have duly and timely filed with all applicable Regulatory Authorities all reports required to be filed by them under applicable laws and regulations and such reports were complete and accurate in all material respects and in compliance with the requirements of applicable laws and regulations. In connection with the examinations of MFB Financial since September30, 2003 by the OTS, the FDIC or any other Regulatory Authority, MFB Financial was not required to correct or change any action, procedure or proceeding which MFB believes has not been corrected or changed as required.As of the date hereof, the last examination of MFB Financial by the OTS was as of June25, 2007. 5.7 Material Adverse Effect.Since September30, 2007, (a)to the date of this Agreement, MFB and its Subsidiaries have conducted their businesses only in the ordinary and usual course (excluding the entering into of this Agreement and the incurrence of expenses in connection with this Agreement and the Transactions)and (b)no event has occurred or circumstance arisen (including litigation) that, individually or in the aggregate, has had or is reasonably likely to have a Material Adverse Effect on MFB. 5.8 Environmental Matters. (a) MFB and its Subsidiaries are in compliance with all Environmental Laws. Neither MFB nor any of its Subsidiaries has received any communication alleging that it or any of its Subsidiaries is not in such compliance. To the Knowledge of MFB, there are no present circumstances that would prevent or interfere with the continuation of such compliance. (b) None of the properties currently owned or operated by MFB or any MFB Subsidiary other than REO, or to the Knowledge of MFB, no REO of MFB or any MFB Subsidiary or any other property previously owned or operated or currently leased by MFB or any of its Subsidiaries, has been or is in violation of or subject to liability under any Environmental Law. (c) To the Knowledge of MFB, there are no past or present actions, activities, circumstances, conditions, events or incidents that could reasonably form the basis of any Environmental Claim or other claim or action or governmental investigation that could result in the imposition of any liability against or obligation on the part of MFB or any of its Subsidiaries or any Person whose liability or obligation for any Environmental Claim MFB or any of its Subsidiaries has or may have retained or assumed either contractually or by operation of law. (d) Neither MFB nor any MFB Subsidiary (i)has, to the Knowledge of MFB, conducted any environmental studies during the past five years with respect to any properties owned by it, or (ii)is aware of any Environmental Law violation, or remediation obligation for Materials of Environmental Concern relating to any property securing a loan held by it. (e) Neither MFB nor any of its Subsidiaries has any material liability relating to Materials of Environmental Concern or under any Environmental Law in connection with any property leased, owned or formerly owned by it. 25 5.9 Tax Matters. (a) MFB and its Subsidiaries have timely filed (including applicable extension periods) all Tax Returns and have paid, or where payment is not yet required to have been made, have set up an adequate reserve or accrual for the payment of, all material Taxes in respect of the periods covered by such Tax Returns and, as of the Effective Date, will have paid, or where payment is not required to have been made will have set up an adequate reserve or accrual for the payment of, all material Taxes for any subsequent periods ending on or prior to the Effective Date. Neither MFB nor any of its Subsidiaries will have any material liability for any such Taxes in excess of the amounts so paid or reserves or accruals so established. MFB and its Subsidiaries have timely and properly withheld and paid over all material Taxes to the proper tax authority required to be so withheld and paid over in connection with amounts paid or owing to any employee, independent contractor, creditor, shareholder or other third party. (b) All Tax Returns filed by MFB or any of its Subsidiaries are complete and accurate in all material respects. Neither MFB nor any MFB Subsidiary is delinquent in the payment of any material Taxes nor has it requested an extension of time which is currently outstanding within which to file any Tax Return with respect to any material Taxes. No deficiencies for any Taxes have been proposed, asserted or assessed (tentatively or otherwise) against MFB or any of its Subsidiaries which have not been settled and paid. There are no agreements in effect with respect to MFB or any of its Subsidiaries to extend the period of limitations for the assessment or collection of any Taxes. No audit, examination or deficiency or refund litigation with respect to any Tax Return or Taxes is pending or, to the Knowledge of MFB, is threatened. (c) None of the Tax Returns of MFB or any of its Subsidiaries with respect to income Taxes have during the past three years been audited or examined by applicable Tax authorities. (d) Neither MFB nor any of its Subsidiaries is a party to a Tax sharing, indemnification or similar agreement pursuant to which it or any of its Subsidiaries has any obligation to any party (other than it or one of its Subsidiaries) with respect to Taxes. Neither MFB nor any of its Subsidiaries is required (or will any successor in the Transactions be required) to include in income any adjustment pursuant to Section481(a) of the Code as a result of the consummation of transactions occurring on or prior to the Effective Date or by reason of any change in accounting method occurring on or prior to the Effective Date (nor does MFB have any Knowledge that the IRS has proposed (or will propose) any such adjustment or change of accounting method). (e) None of MFB and its Subsidiaries (i)has been a member of an affiliated group filing a consolidated federal income tax return (other than a group the common parent of which was MFB) or (ii)has any liability for the Taxes of any Person (other than any of MFB andits Subsidiaries) under Treasury Reg. Section1.1502-6 (or any similar provision of state, local, or foreign law) as a transferee or successor, by contract, or otherwise. 5.10Legal Proceedings.There are no material actions, suits, claims or proceedings (civil, criminal or administrative) pending, or to the Knowledge of MFB, any unasserted material 26 possible claim or threatened claim, against MFB or any of its Subsidiaries or against any asset, interest or right of MFB or any of its Subsidiaries, or against any officer, director or employee of MFB or any of its Subsidiaries in such capacity. 5.11 Compliance with Laws. (a) MFB and its Subsidiaries have all material permits, licenses, certificates of authority, orders and approvals of, and has made all filings, applications and registrations with, all Governmental Authorities that are required in order to permit them to carry on their businesses as they are presently being conducted; all such permits, licenses, certificates of authority, orders and approvals are in full force and effect and, to the Knowledge of MFB, will not be materially adversely affected by virtue of the completion of the Transactions or the change in ownership of any of the MFB Subsidiaries; and to the Knowledge of MFB, no suspension or cancellation of any of the same is threatened. (b) MFB and its Subsidiaries are (i)in compliance with their respective governing documents, (ii)in compliance with all applicable laws, ordinances, orders, rules and regulations of Governmental Authorities (including any regulatory capital requirements, truth-in-lending, fair lending, bank secrecy, usury, fair credit reporting, consumer protection, securities, municipal securities, safety, health, environmental, zoning, anti-discrimination, antitrust, labor, and wage and hour laws, ordinances, orders, rules and regulations), (iii)in compliance with all orders, writs, injunctions and decrees of any court, and (iv)in compliance with all orders, licenses and demands of Governmental Authorities.Neither MFB nor any of its Subsidiaries has received any notice or communication from any Governmental Authority asserting that MFB or any of its Subsidiaries is not in compliance with any of the foregoing.MFB Financial is not subject to any regulatory or supervisory cease and desist order, assistance agreement, other agreement, written directive, memorandum of understanding or written commitment (other than those of general applicability to thrift institutions issued by applicable Regulatory Authorities) and has not received any written communication requesting that it enter into any of the foregoing.Neither MFB nor MFB Financial has been advised by any Regulatory Authority that such Regulatory Authority is contemplating issuing or requesting (or is considering the appropriateness of issuing or requesting) any such order, decree, agreement, memorandum of understanding, commitment letter, supervisory letter or similar submission. (c) To the Knowledge of MFB, no investigation or review by any Governmental Authority with respect to MFB or any of its Subsidiaries is pending or threatened, nor has any Governmental Authority indicated to MFB or any of its Subsidiaries an intention to conduct the same, other than normal or routine regulatory examinations. (d) MFB Financial has a CRA rating of “satisfactory” or better. 5.12Employee Benefit Plans. (a) MFB has Previously Disclosed all MFB Employee Plans and has heretofore delivered or made available to MutualFirst accurate and complete copies of each (including amendments and agreements relating thereto) together with, in the case of qualified plans, (i)the most recent financial reports prepared with respect thereto, (ii)the most recent 27 annual reports filed with any Governmental Authority with respect thereto, and (iii)the most recent rulings and determination letters and any open requests for rulings or letters that pertain thereto. (b) Neither MFB nor any of its Subsidiaries currently maintains or sponsors any Defined Benefit Plan or ESOP. Any Defined Benefit Plan or ESOP previously maintained or sponsored by MFB or any of its Subsidiaries has been terminated and neither MFB nor any of its Subsidiaries has any liability with respect to any previously terminated Defined Benefit Plan or ESOP. (c) To the Knowledge of MFB, neither MFB nor any of its Subsidiaries participates in or has incurred any liability under Section4201 of ERISA for a complete or partial withdrawal from a multi-employer plan (as such term is defined in ERISA). (d) To the Knowledge of MFB, no transaction prohibited by Section406 of ERISA (and not exempt under Section408 of ERISA or Section4975 of the Code) has occurred with respect to any MFB Employee Plan which could result in the imposition, directly or indirectly, of an excise tax under Section4975 of the Code. (e) The MFB Employee Plans have been maintained and operated in compliance in all material respects with the applicable provisions of ERISA, the Code, all regulations, rulings and announcements promulgated or issued thereunder and all other applicable governmental laws and regulations. All contributions required to be made to the MFB Employee Plans at the date hereof have been made, and all contributions required to be made to the MFB Employee Plans prior to the Effective Time will have been made. There are no unaccrued obligations or liabilities of MFB or any of the MFB Subsidiaries under any of the MFB Employee Plans. (f) To the Knowledge of MFB, there are no pending or threatened claims (other than routine claims for benefits) by, on behalf of or against any of the MFB Employee Plans or any trust related thereto or any fiduciary thereof. (g) Neither MFB nor any of its Subsidiaries has made any payments, or is a party to any agreement or any MFB Employee Plan, that under any circumstances could obligate it or its successor to make payments or deemed payments that, when made, would not be deductible because of Sections162(m) or 280G of the Code. (h) Except as required by COBRA, neither MFB nor any of its Subsidiaries has any obligation to provide retiree welfare benefits (including health benefits) or post-termination welfare benefits (including health benefits) to any current or former employees, directors, advisory directors, independent contractors or agents. 5.13 Certain Contracts. Neither MFB nor any of its Subsidiaries is a party to, bound or affected by, or obligated to pay benefits under (a)any agreement, indenture or other instrument relating to the borrowing of money (other than in the case of FHLB borrowings) or the guarantee of any material obligation by it, (b)any agreement, arrangement or commitment relating to the election or retention in office of any present or former director, advisory director, officer or employee of MFB or any of its Subsidiaries, (c)any agreement, arrangement or understanding 28 (other than as provided in the certificate or articles of incorporation, charter or bylaws of MFB or its Subsidiaries) pursuant to which MFB or any of its Subsidiaries is obligated to indemnify any present or former director, advisory director, officer, employee or agent of MFB or any of its Subsidiaries; (d)any agreement, arrangement or understanding to which MFB or any of its Subsidiaries is a party or by which it is bound which limits the freedom of MFB or any of its Subsidiaries to compete in any line of business or with any Person; (e)any agreement pursuant to which loans or servicing rights have been sold by MFB or any of its Subsidiaries, which impose any potential recourse obligations (by representation, warranty, covenant or other contractual terms) upon MFB or any of its Subsidiaries, other than in the ordinary course of business; or (f)any other material agreement, commitment or understanding.For purposes of subsection (f)above and Section4.1(m), a material agreement, commitment or understanding shall not include any deposit account liability, any arrangement which is terminable by MFB or a Subsidiary of MFB on 90 days or less advance written notice without penalty, premium or monetary obligation of MFB or any of its Subsidiaries which involves the payment by MFB or its Subsidiaries of less than $75,000 annually or $100,000 in the aggregate. 5.14 Brokers and Finders.Neither MFB nor any of its Subsidiaries or any of their respective directors, officers or employees, has employed any broker or finder or incurred any liability for any broker or finder fees or commissions in connection with this Agreement or the Transactions, except for the MFB Advisor.MFB has made available to MutualFirst a true and correct copy of its agreement with the MFB Advisor. 5.15 Insurance.MFB and its Subsidiaries maintain the insurance required by contract and applicable laws and regulations.Neither MFB nor any of its Subsidiaries has, during the past five years, had an insurance policy canceled or non-renewed or been denied any insurance coverage for which it has applied.All material insurance policies maintained by MFB or any MFB Subsidiary are Previously Disclosed. 5.16 Properties.All real and personal property owned by MFB or any of its Subsidiaries or presently used in its business is sufficient to carry on the businesses of MFB and its Subsidiaries in the ordinary course of business consistent with past practice.MFB and its Subsidiaries have good and marketable title free and clear of all Liens to all of their properties and assets, real and personal, except (i)Liens for current taxes not yet due or payable, (ii)pledges to secure deposits, (iii)non-monetary Liens affecting real property, if any, which do not adversely affect the value or use of such real property, and (iv)monetary Liens, if any, reflected in the MFB consolidated financial statements as of September 30, 2007 which are included inMFB’s Securities Documents.All real and personal property the loss of which would be material to the business of MFB or any of its Subsidiaries that is leased or licensed by it is held pursuant to leases or licenses which are valid and enforceable in accordance with their respective terms and such leases and licenses will not terminate or lapse prior to the Effective Time or thereafter by reason of completion of the Transactions.All improved real propertyowned or leased by MFB or any of its Subsidiaries is in compliance with all applicable laws including zoning laws and the Americans With Disabilities Act.No expressed or implied representation or warranty is made by MFB with respect to the physical condition of the fixed assets of MFB or any of its Subsidiaries, it being the understanding of the Parties that such fixed assets shall be accepted by MutualFirstin “as is” condition. 29 5.17 Labor.No work stoppageinvolving MFB or any of its Subsidiaries is pending or, to the Knowledge of MFB, threatened.Neither MFB nor any of its Subsidiaries is involved in or, to the Knowledge of MFB, threatened with or affected by, any material labor dispute, discrimination or sexual harassment claim, arbitration, lawsuit or administrative proceeding involving any of its employees.There are no groups of employees of MFB or any of its Subsidiaries who are members of a union relating to their employment with MFB or any of its Subsidiaries. 5.18 Allowance for Loan Losses.The allowance for loan losses reflected on MFB’s consolidated balance sheet as of September 30, 2007 included in the MFB Securities Documents is, and will be in the case of MFB consolidated balance sheets included in the MFB Securities Documents filed after the date hereof, adequate, in the reasonable judgment of the management of MFB and the MFB Board, as of their respective dates under GAAP and the requirements of all applicable Regulatory Authorities. 5.19 Transactions with Insiders.Since September 30, 2003, all transactions in which any of the executive officers or directors of MFB or any of its Subsidiaries or members of the “immediate family” or “related interests” (as such terms are defined in Regulation O) of any such executive officers or directors (collectively, “MFB Insiders”), directly or indirectly, either individually or through any corporation, limited liability company, partnership, association or other entity, has borrowed from, loaned to, suppliedor provided goods to, purchased assets from, sold assets to, or done business in any manner with, MFB or any of its Subsidiaries are in compliance with applicable laws, rules and regulations.No MFB Insider has any direct or indirect interest in any property, assets, business or right which is owned, leased, held or used by MFB or any of its Subsidiaries or in any liability, obligation or indebtedness of MFB or any of its Subsidiaries, except for deposits of MFB Financial. 5.20 Fairness Opinion.The MFB Board has received the opinion of MFB Advisor dated the date hereof to the effect that, as of such date, the Aggregate Merger Consideration pursuant to this Agreement is fair, from a financial point of view, to the shareholders of MFB. 5.21 No Undisclosed Liabilities.Neither MFB nor any of its Subsidiarieshas any liability or obligation, whether known or unknown, whether asserted or unasserted, whether absolute or contingent, whether accrued or unaccrued, whether liquidated or unliquidated, and whether due or to become due, including any liability for Taxes (and there is no past or present fact, situation, circumstance, condition or other basis for any present or future action, suit or proceeding, hearing, charge, complaint, claim or demand against MFB or any of its Subsidiaries giving rise to any such liability or obligation) required in accordance with GAAP to be reflected in an audited consolidated balance sheet of MFB and its Subsidiaries or the notes thereto, except for (a)liabilities set forth or reserved against in the MFB audited consolidated financial statements as of September30, 2007 or the notes thereto which are included in MFB’s SecuritiesDocuments, and (b)liabilities occurring in the ordinary course of business since September 30, 2007 or relating to this Agreement, the Transactions or the change in ownership of the MFB Subsidiaries. 5.22 Indemnification.To the Knowledge of MFB, no action or failure to take action by any present or former director, advisory director, officer, employee or agent of MFB or any of 30 its Subsidiaries has occurred which would give rise to a material claim by any such Person for indemnification from MFB or any of its Subsidiaries. 5.23 Loan Portfolio.Each loan reflected as an asset on the MFB consolidated financial statements as of September 30, 2007 which is included in MFB’s Securities Documents, and each loan originated or acquired by MFB or any of its Subsidiaries thereafter, is (or will be) evidenced by appropriate and sufficient documentation and constitutes (or will constitute) the legal, valid and binding obligation of the obligor named therein, enforceable in accordance with its terms, except to the extent that the enforceability thereof may be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws or equitable principles or doctrines.All such loans are, and the loans held at the Effective Date will be, free and clear of any Lien (other than the Lien of the FHLB to secure FHLB borrowings).All loan files are complete in all material respects and contain all notes, leases and other evidences of indebtedness, lease agreements, certificates, security agreements, mortgages, deeds of trust, guarantees, UCC financing statements, and similar documents evidencing collateral or other financial accommodations relating to the loans.None of the obligations represented by the loan documents have been modified, altered, forgiven, discharged or otherwise disposed of, except as indicated in the loan file or as a result of bankruptcy or other debtor relief laws of general application.The collateral securing each loan was in existence at the time funds were advanced or an interest was taken in such collateral as reflected in the loan file.All security interests granted in favor of the lender of each loan as reflected in the loan documents have been properly perfected.None of the loans are, and none of the loans held at the Effective Date will be, subject to any offset, claims of offset or claims of other material liability on the part of MFB or any of its Subsidiaries.Neither MFB nor any of its Subsidiaries has notice or Knowledge of, and has consented to, the sale, loss, destruction or other disposition of any collateral securing a loan, except where the proceeds thereof have been or are to be applied to the loan indebtedness. 5.24 Investment Portfolio.Except for pledges to secure public and trust deposits or otherwise made in the ordinary course of business, and for FHLB stock, none of the investment securities reflected in the MFB consolidated financial statements as of September 30, 2007 which are included in MFB’s Securities Documents and none of the investment securities since acquired by MFB or any of its Subsidiaries is subject to any restriction, whether contractual or statutory, which impairs the ability of MFB or any of its Subsidiaries to freely dispose of such investment at any time, other than those restrictions imposed on securities held to maturity under GAAP and restrictions imposed after the date of this Agreement in connection with future borrowings permitted under this Agreement. 5.25 Books and Records.The corporate record books (other than stock ledgers and stock records) of MFB and its Subsidiaries are complete and accurate and reflect all meetings, consents and other actions of the boards of directors and shareholders of MFB and its Subsidiaries.The stock ledgers and stock records of MFB and its Subsidiaries are complete andaccurate and reflect all transactions in their capital stock.The accounting books and records of MFB and its Subsidiaries are being maintained in compliance with applicable legal and accounting requirements, and such books and records accurately reflect in all material respects all dealings and transactions in respect of the business, assets, liabilities and affairs of MFB and its Subsidiaries. 31 5.26 Defaults.Neither MFB nor any of its Subsidiaries is in default of any obligation to be performed by it under any agreement or commitment in effect as of the date hereof.To the Knowledge of MFB, no other party to any such agreement or commitment is in default in any obligation to be performed by such party. 5.27 Intellectual Property.MFB and its Subsidiaries own, lease or license all patents, patent rights, trademarks, trademark rights, trade names, trade name rights, domain names, domain name rights, service marks, service mark rights, copyrights and other proprietary intellectual property rights and computer programs (other than commercially available, off-the-shelf software) (collectively, “Intellectual Property”) which are material to the conduct of the businesses of MFB and its Subsidiaries free and clear of all Liens.To the Knowledge of MFB, none of the Intellectual Property of MFB and its Subsidiaries infringes on the rights of any other Person, and no Person is infringing on the rights of MFB or any of its Subsidiaries with respect to any Intellectual Property of MFB or any of its Subsidiaries.The Intellectual Property of MFB and its Subsidiaries will not be limited or otherwise adversely affected by virtue of the consummation of the Transactions. 5.28 Risk Management Instruments.All interest rate swaps, caps, floors, option agreements, futures and forward contracts and other similar risk management arrangements, whether entered into for MFB’s own account, or for the account of one or more of its Subsidiaries or their customers, were entered into (a)in accordance with prudent business practices and in compliance with all applicable laws, rules, regulations and regulatory policies and (b)with counter parties believed to be financially responsible at the time; and each of them constitutes the valid and legally binding obligation of MFB or one of its Subsidiaries, enforceable in accordance with its terms (except as enforceability may be limited by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer and similar laws of general applicability relating to or affecting creditors’ rights or by general equity principles), and is in full force and effect.Neither MFB nor any of its Subsidiaries, nor to the Knowledge of MFB, any other party thereto, is in breach of any of its obligations under any such agreement or arrangement in any material respect. 5.29 Trust Administration.To the Knowledge of MFB, each MFB Subsidiary that acts in a fiduciary capacity has properly administered in all material respects all accounts for which it acts as a fiduciary or agent, including but not limited to accounts for which it serves as a trustee, agent, custodian, personal representative, guardian, conservator or investment advisor, in accordance with the terms of the governing documents and applicable state and federal law and regulation and common law.To the Knowledge of MFB, neither MFB, any MFB Subsidiary, nor any director, officer, or employee of MFB or any of its Subsidiaries acting on behalf of MFB or any of its Subsidiaries, has committed any material breach of trust with respect to any such fiduciary or agency account, and the accountings for each such fiduciary or agency account are true and correct in all material respects and accurately reflect the assets of such fiduciary oragency account.There is no investigation or inquiry by any Governmental Authority pending, or to the Knowledge of MFB, threatened, against or affecting MFB or any of its Subsidiaries relating to the compliance by MFB or any such Subsidiary with sound fiduciary principles and applicable regulations. 32 5.30 Internal Controls.None of MFB or its Subsidiaries’ records, systems, controls, data or information are recorded, stored, maintained, operated or otherwise wholly or partly dependent on or held by any means (including any electronic, mechanical or photographic process, whether computerized or not) which (including all means of access thereto and therefrom) are not under the exclusive ownership and direct control of MFB or its Subsidiaries or accountants except as would not reasonably be expected to have a materially adverse effect on the system of internal accounting controls described in the next sentence.MFB and its Subsidiaries have devised and maintain a system of internal accounting controls sufficient to provide reasonable assurances regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with GAAP. 5.31 Takeover Laws.MFB has taken or will take all necessary actions so that this Agreement and the Transactions are not subject to the requirements of any “moratorium,” “control share”, “fair price”, “affiliate transactions”, “business combination” or other antitakeover laws and regulations of any state, including the provisions of the IBCL (“Takeover Laws”) applicable to MFB or any MFB Subsidiary. 5.32 Representations Not Misleading.No representation or warranty by MFB in this Agreement, or in any schedulefurnished to MutualFirst or its Subsidiaries under and pursuant to this Agreement, contains or will contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements contained herein or therein, in light of the circumstances in which they were made, not misleading. ARTICLEVI REPRESENTATIONS AND WARRANTIES OF MUTUALFIRST MutualFirst represents and warrants to MFB that the statements contained in this ArticleVI are correct and complete as of the date of this Agreement and will be correct and complete as of the Effective Date (as though made then and as though the Effective Date were substituted for the date of this Agreement throughout this ArticleVI), subject to the standard and qualifications set forth in Section6.1 and except as Previously Disclosed, and except as to any representation or warranty which specifically relates to a specified date, which only need be so correct as of such specified date. 6.1 Standard.No representation or warranty of MutualFirst contained in this ArticleVI shall be deemed not complete, untrue or incorrect, and MutualFirst shall not be deemed to have breached a representation or warranty, as a consequence of the existence of any fact, circumstance or event unless such fact, circumstance or event, individually or taken together with all other facts, circumstances or events has had or is reasonable expected to have a Material Adverse Effect on MutualFirst, disregarding for these purposes (x)any qualification or exception for, or reference to, materiality in any such representation or warranty and (y)any use of the terms “material”, “materially”, “in all material respects”, “Material Adverse Effect” or similarterms or phrases in any such representation or warranty.The foregoing standard shall not apply (a) as of the date of this Agreement to the representations and warranties contained in Section 6.2, which shall be true and correct in all respects, (b) as of the date of this Agreement to any representation or warranty in Section 6.3(a), 6.4, 6.7, 6.8(e), 6.9, 6.10, 6.15, 6.16, 6.22 or 6.24 that is material to the business, condition (financial or otherwise), operating results or operations 33 of MutualFirst and its Subsidiaries, taken as a whole, which representation or warranty shall be true and correct in all material respects and (c) at any time to the representations and warranties under Sections 6.5(a), 6.13, 6.19 and 6.30, which representations and warranties shall be true and correct in all respects at all times. 6.2 Capitalization.As of the date hereof, the authorized capital stock of MutualFirst consisted of (a)20,000,000 shares of MutualFirst Common Stock, of which [4,226,638] shares were issued and outstanding, and no shares were held in treasury, and (b)5,000,000 shares of preferred stock, $0.01 par value per share, of which none were issued and outstanding.As of the date hereof, MutualFirst does not have any Rights issued or outstanding with respect to MutualFirst Common Stock and MutualFirst does not have any commitment to authorize, issue or sell any MutualFirst Common Stock or Rights, other than pursuant to (i)this Agreement and (ii)outstanding stock options and restricted stock. The issued and outstanding shares of MutualFirst Common Stock have been duly authorized and are validly issued and outstanding, fully paid and nonassessable, and subject to no preemptive rights (and were not issued in violation of any preemptive rights).The shares of MutualFirst Common Stock to be issued in the Merger, when issued in accordance with the terms of this Agreement, will be duly authorized, validly issued, fully paid and nonassessable and subject to no preemptive rights.All issuances of securities by MutualFirst have been registered under the Securities Act and state securities law requirements or were exempt from such registration requirements. 6.3 Organization, Standing and Authority of MutualFirst. (a) MutualFirst is a unitary savings and loan holding company, duly organized and validly existing under the laws of the State of Maryland, with full corporate power and authority to own and lease all of its properties and assets and to carry on its business as now conducted. (b) MutualFirst is duly licensed or qualified to do business and is in good standing in each jurisdiction in which its ownership or leasing of property or the conduct of its business requires such licensing or qualification. 6.4 MutualFirst Subsidiaries.Each Subsidiary of MutualFirst is duly organized and validly existing under the laws of the place of its incorporation or organization, with full power and authority to own and lease all of its properties and assets and to carry on its business, as now conducted, and is duly licensed or qualified to do business and is in good standing in each jurisdiction in which its ownership or leasing of property or the conduct of its business requires such licensing or qualification.In the case of Acquisition Corp., it was formed to facilitate the Merger and has not engaged in any business activity. 6.5 Authorized and Effective Agreement. (a) Each of MutualFirst and Acquisition Corp. has all requisite power and authority to enter into this Agreement and (subject to receipt of all necessary approvals of Regulatory Authorities, the expiration of applicable waiting periods and the approval of the issuance of MutualFirst Common Stock as contemplated by this Agreement by the shareholders of MutualFirst) to perform all of its obligations hereunder. This Agreement (including the 34 execution, delivery and performance hereof) and the Transactions have been duly authorized, deemed advisable, and unanimously approved by the members of the MutualFirst Board in attendance at the meeting to consider and vote upon this Agreement and the Transactions and the Board of Directors of Acquisition Corp. and no other corporate action is required in respect thereof on the part of MutualFirst or Acquisition Corp., except for the approval by the holders of a majority of the votes present or represented by proxy at the MutualFirst Meeting of the issuance of MutualFirst Common Stock as contemplated by this Agreement. This Agreement has been duly and validly executed and delivered by each of MutualFirst and Acquisition Corp. and, assuming due authorization, execution and delivery by MFB, constitutes the legal, valid and binding obligation of each of MutualFirst and Acquisition Corp., enforceable against it in accordance with its terms, subject, as to enforceability, to bankruptcy, insolvency and other laws of general applicability relating to or affecting creditors’ rights and to general equity principles. (b) Neither the execution and delivery of this Agreement, nor completion of the Transactions, nor compliance by MutualFirst or any of its Subsidiaries with any of the provisions hereof does or will (i)conflict with or result in a breach of any provisions of the MutualFirst Articles, MutualFirst By-Laws, or the certificate or articles of incorporation, charter, bylaws or other governing documents of any of its Subsidiaries, (ii)violate, conflict with or result in a breach of any term, condition or provision of, or constitute a default (or an event which, with notice or lapse of time, or both, would constitute a default)under, or give rise to any right of termination, cancellation or acceleration with respect to, or result in the creation of any Lien upon any property or asset of MutualFirst or any of its Subsidiaries pursuant to, any note, bond, mortgage, indenture, deed of trust, license, lease, agreement or other instrument or obligation to which MutualFirst or any of its Subsidiaries is a party, or by which any of their properties or assets may be bound or affected, or (iii)subject to receipt of all required approvals from Regulatory Authorities (and the expiration of applicable waiting periods) and the shareholders of MutualFirst, violate in any material respect any order, writ, injunction, decree, statute, rule or regulation applicable to MutualFirst or any of its Subsidiaries. (c) Except for the filings and approvals contemplated by Section5.5(c), no consents or approvals of or filings or registrations with any Governmental Authority or with any third party are necessary on the part of MutualFirst or any of its Subsidiaries, or to the Knowledge of MutualFirst, by MFB or any of its Subsidiaries, in connection with the completion of the Transactions. (d) As of the date hereof, MutualFirst is not aware of any reasons relating to MutualFirst or any of its Subsidiaries (including CRA compliance) why all consents and approvals shall not be procured from all Regulatory Authorities having jurisdiction over the Transactions as shall be necessary for the completion of the Transactions. 6.6 Securities Documents and Regulatory Reports. (a) MutualFirst’s Securities Documents filed after December31, 2003, (i)complied in all material respects with the applicable requirements under the Securities Act or the Exchange Act, as the case may be, and (ii)did not contain any untrue statement of a material fact or omit to state a material fact required to be stated therein or necessary to make the statements therein, in light of the circumstances under which they were made, not misleading; 35 and each of the balance sheets contained in or incorporated by reference into any such Securities Document (including the related notes and schedules thereto) fairly presents, in all material respects, the financial position of MutualFirst and its Subsidiaries as of its date, and each of the statements of income and changes in shareholders’ equity and cash flows or equivalent statements in such Securities Documents (including any notes or schedules thereto) fairly presents, in all material respects, the results of operations, changes in shareholders’ equity and cash flows, as the case may be, of MutualFirst and its Subsidiaries for the periods to which they relate, in each case in accordance with GAAP consistently applied during the periods involved, except in each case as may be noted therein, subject to non-material, normal year-end audit adjustments and the absence of footnotes in the case of unaudited financial statements. (b) MutualFirst and its Subsidiaries have duly and timely filed with all applicable Regulatory Authorities all reports required to be filed by them under applicable laws and regulations and such reports were complete and accurate in all material respects and in compliance with the requirements of applicable laws and regulations. In connection with the examinations of MFSB since December31, 2003 by the OTS, the FDIC or any other Regulatory Authority, MFSB was not required to correct or change any action, procedure or proceeding which MutualFirst believes has not been corrected or changed as required. 6.7 Material Adverse Effect.Since December31, 2006, (a)to the date of this Agreement, MutualFirst and its Subsidiaries have conducted their business only in the ordinary and usual course (excluding the entering into this Agreement and the incurrence of expenses in connection with this Agreement and the Transactions) and (b)no event has occurred or circumstance arisen (including litigation)that, individually or in the aggregate, has had or is reasonably likely to have a Material Adverse Effect on MutualFirst. 6.8 Environmental Matters. (a) MutualFirst and its Subsidiaries are in compliance with all Environmental Laws. Neither MutualFirst nor any of its Subsidiaries has received any communication alleging that it or any of its Subsidiaries is not in such compliance. To the Knowledge of MutualFirst, there are no present circumstances that would prevent or interfere with the continuation of such compliance. (b) None of the properties currently owned or operated by MutualFirst or any MutualFirst Subsidiary other than REO, or to the Knowledge of MutualFirst, no REO of MutualFirst or any MutualFirst Subsidiary or any other property previously owned or operated or currently leased by MutualFirst or any of its Subsidiaries, has been or is in violation of or subject to liability under any Environmental Law. (c) To the Knowledge of MutualFirst, there are no past or present actions, activities, circumstances, conditions, events or incidents that could reasonably form the basis of any Environmental Claim or other claim or action or governmental investigation that could result in the imposition of any liability against or obligation on the part of MutualFirst or any of its Subsidiaries or any Person whose liability or obligation for any Environmental Claim MutualFirst or any of its Subsidiaries has or may have retained or assumed either contractually or by operation of law. 36 (d) Neither MutualFirst nor any MutualFirst Subsidiary is aware of any Environmental Law violation or remediation obligation for Materials of Environmental Concern relating to any property securing a loan held by it. (e) Neither MutualFirst nor any of its Subsidiaries has any material liability relating to Materials of Environmental Concern or under any Environmental Law in connection with any property leased, owned or formerly owned by it. 6.9 Tax Matters. (a) MutualFirst and its Subsidiaries have timely filed (including applicable extension periods) all Tax Returns and have paid, or where payment is not yet required to have been made, have set up an adequate reserve or accrual for the payment of, all material Taxes in respect of the periods covered by such Tax Returns and, as of the Effective Date, will have paid, or where payment is not required to have been made will have set up an adequate reserve or accrual for the payment of, all material Taxes for any subsequent periods ending on or prior to the Effective Date. Neither MutualFirst nor any of its Subsidiaries will have any material liability for any such Taxes in excess of the amounts so paid or reserves or accruals so established. MutualFirst and its Subsidiaries have timely and properly withheld and paid over all Taxes to the proper tax authority required to be so withheld and paid over in connection with amounts paid or owing to any employee, independent contractor, creditor, shareholder or other third party. (b) All Tax Returns filed by MutualFirst or any of its Subsidiaries are complete and accurate in all material respects. Neither MutualFirst nor any MutualFirst Subsidiary is delinquent in the payment of any Taxes nor has it requested an extension of time which is currently outstanding within which to file any Tax Return with respect to any material Taxes. No deficiencies for any Taxes have been proposed, asserted or assessed (tentatively or otherwise) against MutualFirst or any of its Subsidiaries which have not been settled and paid. There are currently no agreements in effect with respect to MutualFirst or any of its Subsidiaries to extend the period of limitations for the assessment or collection of any Taxes. No audit, examination or deficiency or refund litigation with respect to any Tax Return or Taxes is pending or, to the Knowledge of MutualFirst, is threatened. (c) None of the Tax Returns of MutualFirst or any of its Subsidiaries with respect to income Taxes have during the past three years been audited or examined by applicable Tax authorities. 6.10
